Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 21 - 40 are pending.  Claims 21, 29, 35 are independent.    File date is 9-13-2021.  

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.        Initially it should be noted that the present application is a continuation application of application 16/748,531, now Patent No. 11/146,605, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and the patent are identical. 
           Claims 21 - 40 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 19 of U.S. Patent No. 11,146,605.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 21, 29, 35 of the instant application (17/473593) are almost the same as Patent (11,146,605) Claims 1, 10, 15.  Claim 1 of the 11,146,605 Patent as shown in the table below contains every element of Claim 21 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 21, 29, 35 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  

Application 17/473593
Claim 1

Patent (11,146,605)
Claim 1
“obtaining information regarding device-to-device connections among one or more subsets of a plurality of IoT devices”
“obtaining first information regarding connections between the base station and a plurality of IoT devices”
“clustering the plurality of IoT devices into at least two groups”
“clustering the plurality of IoT devices into at least two groups”
“generating one or more schemes for splitting a data file for transmission based, at least in part, on (a) the information regarding device-to-device connections and (b) the clustering of the plurality of IoT devices”
“splitting the data file into data portions in accordance with the one or more schemes” and “obtaining second information regarding device-to-device connections among one or more subsets of the plurality of IoT devices” and ““clustering the plurality of IoT devices into at least two groups”
“splitting the data file into data portions in accordance with the one or more schemes”
“splitting the data file into data portions in accordance with the one or more schemes”
“transmitting each data portion from a base station to at least one of the IoT devices based, at least in part, on the one or more schemes”
“transmitting each data portion to at least one of the IoT devices based, at least in part, on the one or more schemes”



Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 21, 23, 25 - 29, 31 - 35, 37 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over Winterrowd et al. (US PGPUB No. 20140258463) in view of Nolan et al. (US PGPUB No. 20190253477).

Regarding Claims 21, 29, 35, Winterrowd discloses a computer-implemented method for transmitting a data file from a base station to multiple Internet of Things (IoT) devices and a non-transitory computer-readable medium storing contents that, when executed by one or more processors, cause the one or more processors to perform actions  (Winterrowd ¶ 060, ll 5-9: computer system provides functionality as a result of a processor executing software embodied in one or more computer-readable storage media) and a system, comprising:
b)  clustering the plurality of IoT devices into at least two groups; (Winterrowd ¶ 026, ll 3-17: different qualities associated with a file as indexed by different variants (i.e. first, second, third variants); selects a variant appropriate for download via an identified bandwidth; select appropriate variant having highest quality for a given bandwidth)    
c)  generating one or more schemes for splitting a data file for transmission based, at least in part, on (a) the information regarding device-to-device connections (Winterrowd ¶ 012, ll 3-7: downloading with multiple operations subsegments of a segment in a first variant referencing a first quality encoding of file) and (b) the clustering of the plurality of IoT devices; (Winterrowd ¶ 026, ll 3-17: different qualities associated with file as indexed by different variants (i.e. first, second, third variants); selects a variant appropriate for download via an identified bandwidth; select appropriate variant having highest quality for a given bandwidth)  
d)  splitting the data file into data portions in accordance with the one or more schemes; (Winterrowd ¶ 012, ll 3-7: downloading with multiple operations subsegments of a segment in a first variant referencing a first quality encoding of file) and
e)  transmitting each data portion from a base station to at least one of the IoT devices based, at least in part, on the one or more schemes. (Winterrowd ¶ 012, ll 8-14: streaming a file using adaptive bandwidth switching; determining that a bandwidth of the network has decreased; switching to a second variant referencing a second quality encoding of file will enable a faster download of segments)     

Furthermore, Winterrowd does not explicitly disclose for a): obtaining information regarding device-to-device connections among a plurality of IoT devices. 
However, Nolan discloses: 
a)  obtaining information regarding device-to-device connections among one or more subsets of a plurality of IoT devices; (Winterrowd ¶ 011, ll 1-14: system for adaptive bandwidth switching including a network interface, a client buffer, and a bandwidth monitoring module; network interface configured to download segments of a media file from a server via multiple download operations; bandwidth monitoring module (i.e. information associated with network connections) configured to determine bandwidth of a network connection; transfer data between network-connected nodes)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Winterrowd for a): obtaining information regarding device-to-device connections among a plurality of IoT devices as taught by Nolan. One of ordinary skill in the art would have been motivated to employ the teachings of Nolan for the benefits achieved from a system that enables a collection of reliable, secure, and identifiable devices forming networks as required in order to accomplish tasks. (Nolan ¶ 004, ll 6-8)  

Furthermore, for Claim 35, Winterrowd discloses wherein one or more processors; and memory storing contents that, when executed by the one or more processors, cause the system to perform operations. (Winterrowd ¶ 060, ll 5-9: computer system provides functionality as a result of processor executing software embodied in one or more computer-readable storage media)    

Regarding Claim 23, Winterrowd-Nolan discloses the method of claim 21, wherein generating the one or more schemes comprises generating a distinct scheme for each group of the at least two groups. (Winterrowd ¶ 026, ll 3-17: different qualities associated with file as indexed by different variants (i.e. first, second, third variants); selects a variant appropriate for download via an identified bandwidth; select appropriate variant having highest quality for a given bandwidth)        

Regarding Claims 25, 31, 37, Winterrowd-Nolan discloses the method of claim 24 and the computer-readable medium of claim 30 and the system of claim 36, wherein a first group of the at least two groups consists of IoT devices.  
Winterrowd does not explicitly disclose fully connected to one another via device-to-device connections.  
However, Nolan discloses wherein fully connected to one another via device-to-device connections. (Nolan ¶ 020, ll 1-2: data fragmentation and/or data recombination implemented; ¶ 026, ll 1-3: IoT system: a large number of computing devices (IoT devices) interconnected to each other (device-to-device connections) and to a communication network; (IoT devices coupled together by a network); ¶ 070, ll 1-4: data fragmentation and recombination implemented in a manner that provides real-time feedback of data construction)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Winterrowd for fully connected to one another via device-to-device connections as taught by Nolan. One of ordinary skill in the art would have been motivated to employ the teachings of Nolan for the benefits achieved from a system that enables a collection of reliable, secure, and identifiable devices forming networks as required in order to accomplish tasks. (Nolan ¶ 004, ll 6-8)      

Regarding Claims 26, 32, 38, Winterrowd-Nolan discloses the method of claim 25 and the computer-readable medium of claim 31 and the system of claim 37, wherein a first scheme of the one or more schemes that corresponds to the first group indicates that the data file be split into portions according to the total number of IoT devices in the first group. (Winterrowd ¶ 012, ll 3-7: downloading with multiple operations subsegments of a segment in a first variant referencing a first quality encoding of file) 

Regarding Claims 27, 33, 39, Winterrowd-Nolan discloses the method of claim 21 and the computer-readable medium of claim 29 and the system of claim 35, wherein at least one scheme of the one or more schemes indicates a size of data portions for splitting the data file. (Winterrowd ¶ 057, ll 1-8: decision to continue with a current variant considers bandwidth and segment size to estimate download time)    

Regarding Claims 28, 34, 40, Winterrowd-Nolan discloses the method of claim 27 and the computer-readable medium of claim 33 and the system of claim 39, wherein the at least one scheme further associates each data portion with an identified IoT device for transmission thereto. (Winterrowd ¶ 026, ll 3-17: different qualities associated with file as indexed by different variants (i.e. first, second, third variants; grouping devices associated with different variants); selects a variant appropriate for download via an identified bandwidth; select appropriate variant having highest quality for a given bandwidth; ¶ 012, ll 8-14: streaming a file using adaptive bandwidth switching; determining that a bandwidth of the network has decreased; switching to a second variant referencing a second quality encoding of file will enable a faster download of segments)    

6.        Claims 22, 24, 30, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Winterrowd in view of Nolan and further in view of Diez (US PGPUB No. 20060080702).

Regarding Claim 22, Winterrowd-Nolan discloses the method of claim 21. 
Winterrowd-Nolan does not explicitly disclose there is no direct communication between base station and a subset of the plurality of IoT devices. 
However, Diez discloses wherein there is no direct communication between the base station and at least a subset of the plurality of IoT devices. (Diez ¶ 077, ll 1-7: depending on size of content file or files being transferred, content may be delivered in segments or as a single file; (specification page 7, lines 18-21: when no direct connection then a copy of a single file (i.e. comprising file content) is transferred without utilizing file segments for file data transfers))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Winterrowd-Nolan for there is no direct communication between base station and a subset of the plurality of IoT devices as taught by Diez.  One of ordinary skill in the art would have been motivated to employ the teachings of Diez for the flexibility of a system that enables multiple techniques for the transfer of data between network-connected systems. (Diez ¶ 077, ll 18-21)     

Regarding Claims 24, 30, 36, Winterrowd-Nolan discloses the method of claim 21 and the computer-readable medium of claim 29 and the system of claim 35. 
Winterrowd-Nolan does not explicitly disclose clustering of IoT devices is based on at least one of (a) a lack of device-to-device connection or (b) a below-threshold weak device-to-device connection. 
However, Diez discloses wherein the clustering of the plurality of IoT devices is based on at least one of (a) a lack of device-to-device connection or (b) a below-threshold weak device-to-device connection. (Diez ¶ 077, ll 1-7: depending on size of content file or files being transferred, content may be delivered in segments or as a single file; (specification page 7, lines 18-21: when no direct connection then a copy of a single file (i.e. comprising file content) is transferred without utilizing file segments for file data transfers); (selected: (a) a lack of device-to-device connection))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Winterrowd-Nolan for clustering of IoT devices is based on at least one of (a) a lack of device-to-device connection or (b) a below-threshold weak device-to-device connection as taught by Diez.  One of ordinary skill in the art would have been motivated to employ the teachings of Diez for the flexibility of a system that enables multiple techniques for the transfer of data between network-connected systems. (Diez ¶ 077, ll 18-21)   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                        10-27-2022Primary Examiner, Art Unit 2452